 



 

SECURITIES PURCHASE AGREEMENT

 

Dated as of March 29, 2012

 

by and among

 

Elephant Talk Communications Corp.

 

and

 

THE PURCHASERS LISTED ON EXHIBIT A

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT dated as of March 29, 2012 (this “Agreement”)
is by and among Elephant Talk Communications Corp, a Delaware corporation (the
“Company”) and each of the purchasers whose names are set forth on Exhibit A
attached hereto (each a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 

A.           The Company has authorized the issuance of senior secured
convertible notes of the Company designated as “8% Senior Secured Convertible
Notes”, in individual principal amounts corresponding with the amount set forth
opposite each Purchase’s name on Exhibit A and in an aggregate principal amount
of $8,800,000 in substantially the form attached hereto as Exhibit B (the
“Notes”) which Notes shall be convertible into the Company's common stock, par
value $0.00001 per share (the “Common Stock”), in accordance with the terms of
the Notes (as converted, collectively, the “Conversion Shares”).

 

B.           Interest and principal payments on the Notes are payable in cash or
shares of Common Stock as provided therein at the sole discretion of the Company
(any such shares referred to herein as, the “Stock Payment Shares”).

 

C.           The Company and the Purchasers will enter into a registration
rights agreement in substantially the form attached hereto as Exhibit C
(together with all attachments and exhibits thereto, as each may be amended or
modified from time to time, the “Registration Rights Agreement”) pursuant to
which the Company will agree to register the Conversion Shares and Stock Payment
Shares on Form S-3 with the Securities and Exchange Commission (the “SEC”).

 

D.           The Notes will be secured by a first priority perfected security
interest in all of the assets of the Company and each of the Company’s current
and future subsidiaries as evidenced by a security agreement in substantially
the form attached hereto as Exhibit D and the subsidiary guarantees in the form
provided to the Company (together with all attachments and exhibits thereto, as
each may be amended or modified from time to time, the “Security Documents”)

 

F.           Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
amount of Notes set forth opposite such Purchaser’ name on Exhibit A hereto:

 

G.           The Notes, the Conversion Shares and the Stock Payment Shares, are
collectively referred to herein as the “Securities”.

 

NOW, THEREFORE, in consideration of the foregoing premises and in reliance on
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

 

 

 

Article 1

 

PURCHASE AND SALE OF SECURITIES

 

1.1.        Purchase and Sale of Securities.

 

(a)          Purchase and Sale of Securities.   Subject to the satisfaction (or
waiver) of the conditions set forth herein, the Company shall issue and sell to
each Purchaser, and each Purchaser severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below) the number of
Notes as is set forth opposite such Purchaser’s name in Exhibit A . The
aggregate purchase price for the Notes shall be $8,000,000.

 

(b)          Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act, including Rule 506
of Regulation D.

 

1.2.        Purchase Price and Closing. (a) Subject to the terms and conditions
of this Agreement, the Company agrees to issue and sell to each Purchaser and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, each Purchaser,
severally but not jointly, agrees to purchase the Notes and Warrants set forth
opposite such Purchaser’s name on Exhibit A for the amount to be paid by such
Purchaser for the Notes and Warrants as specified on Exhibit A (as to each
Purchaser, the “Purchase Price”). At the Closing (as defined below), each
Purchaser shall deliver (i) $5,726,282 of the Purchase Price by wire transfer of
immediately available funds to the Company less expenses to be reimbursed by the
Company pursuant to Section 7.1 and (ii) $2,273,718 of the Purchase Price (the
“Escrow Amount”) to Wells Fargo Bank, National Association, as escrow agent (the
“Escrow Agent”) pursuant to the terms of that certain escrow agreement of even
date herewith (the “Escrow Agreement”) in the form annexed hereto as Exhibit E.
The Purchase Price shall be allocated to the Notes and the Warrants based on
their relative fair-market values, as determined by the Purchasers

 

(b)          The Closing under this Agreement (the “Closing”) shall take place
on the date hereof or such other date as the parties may mutually agree (the
“Closing Date”), provided, that all of the conditions set forth in Article 4
hereof have been fulfilled or waived in accordance herewith. The Closing shall
take place at the offices of Kleinberg, Kaplan, Wolff & Cohen, P.C., 551 Fifth
Avenue, 18th Floor, New York, New York 10176 at 10:00 a.m. Eastern Standard
Time, or at such other time and place as the parties may agree. Subject to the
terms and conditions of this Agreement, at the Closing the Purchasers shall
purchase and the Company shall issue and deliver or cause to be delivered to
each Purchaser the Notes for the applicable amounts set forth opposite the name
of such Purchaser on Exhibit A hereto.

 

2

 

 

Article 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1.        Representations and Warranties of the Company. Except as otherwise
disclosed or incorporated by reference and readily apparent in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010 (the "Form
10-K"), any quarterly or current report, or proxy statement filed by the Company
with the SEC pursuant to the reporting requirements of the 1934 Act subsequent
to the filing of the Form 10-K and prior to the date of this Agreement (in each
case, including any supplements or amendments thereto) (the “Reports”), the
Company hereby represents and warrants to the Purchasers, as of the date of this
Agreement and as of the Closing Date as follows:

 

(a)          Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted. The Company and each such Subsidiary (as defined below) is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect (as
defined below). For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole and/or any condition, circumstance, or situation
that would prohibit in any material respect the ability of the Company to
perform any of its obligations under this Agreement or any of the Transaction
Documents (as defined below) in any material respect.

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Notes, the
Security Documents, the Registration Rights Agreement, the Escrow Agreement and
each other agreement, instrument and certificate executed and delivered by the
Company or a Subsidiary thereof in connection with the foregoing (including the
Security Documents, as such term is defined in the Security Documents)
(collectively, the “Transaction Documents”) and to issue and sell the Securities
in accordance with the terms hereof. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required, provided however
that the Company must obtain any stockholder approval as may be required by the
NYSE Amex. When executed and delivered by the Company, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 

3

 

 

(c)          Capitalization. The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the date of this
Agreement is set forth in the Reports. All of the outstanding shares of the
Common Stock and any other outstanding security of the Company have been duly
and validly authorized. No shares of Common Stock or any other security of the
Company were issued in violation of any preemptive rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore, there
are no equity plans, contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company, except as set forth on Schedule 2.1(c).
Except as set forth on Schedule 2.1(c).The Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person or entity with respect to any of its equity or debt securities,
except where such registration or anti-dilution rights pursuant to such
agreements individually or in the aggregate, have not had or reasonably would be
expected to have a Material Adverse Effect. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities, the Company is not a party to, and it has no
knowledge of, any agreement or understanding restricting the voting or transfer
of any shares of the capital stock of the Company. For purposes of this Section
2.1 “knowledge” means the actual or constructive knowledge of the Company.

 

(d)          Issuance of Securities. The Notes to be issued at the Closing have
been duly authorized by all necessary corporate action and, when paid for or
issued in accordance with the terms hereof, the Securities shall be validly
issued and outstanding, fully-paid, non-assessable and free any clear of all
Liens (as defined below) of any pre-emptive rights and rights of refusal of any
kind. When the Conversion Shares and/or Stock Payment Shares are issued in
accordance with the terms of the Notes, such shares will be duly authorized by
all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all Liens, encumbrances, pre-emptive rights
and rights of refusal of any kind.

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Transaction Documents, and the consummation by the Company
of the transactions contemplated by the Transaction Documents, and the issuance
of the Securities as contemplated by the Transaction Documents, do not and will
not (i) violate or conflict with any provision of the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”) or Bylaws (the “Bylaws”),
each as amended to date (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) result in a
violation of any foreign, federal, state or local statute, law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries are bound
or affected, or (iv) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature (each, a “Lien”) on any property or asset of
the Company or its Subsidiaries under any agreement or any commitment to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or by which any of their respective properties or
assets are bound, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, violations, acceleration,
cancellations, creations and impositions as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is required under
foreign, federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof other than as required by the Registration
Rights Agreement, any filings or approvals required from the Financial Industry
Regulatory Authority, Inc. (“FINRA”) and any approval of the Company's
stockholders, as may be required by the NYSE Amex.

 

4

 

 

(f)          SEC Documents, Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(b) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing including filings incorporated by reference therein being
referred to herein as the “SEC Documents”). At the times of their respective
filings, the Reports complied in all material respects with the requirements of
the 1934 Act and the rules and regulations of the SEC promulgated thereunder.
The Reports did not, and do not, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with Regulation S-X and all other published rules and
regulations of the SEC. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

 

(g)          Subsidiaries.

 

(i)          Schedule 2.1(g) sets forth each Subsidiary of the Company, showing
the jurisdiction of its incorporation or organization and showing the percentage
of each person’s or entity’s ownership of the outstanding stock or other
interests of such Subsidiary. For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries. All the outstanding shares of capital
stock (if any) of each subsidiary of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned by the Company
directly or indirectly through one or more wholly-owned subsidiaries, free and
clear of any claim, lien, encumbrance, security interest, restriction upon
voting or transfer or any other claim of any third party. Except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence, except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect. Neither the Company nor any Subsidiary is party to, nor
has any knowledge of, any agreement restricting the voting or transfer of any
shares of the capital stock of any Subsidiary.

 

5

 

 

(h)          No Material Adverse Change. Since September 30, 2011, (i) the
Company has not experienced or suffered any event or series of events that,
individually or in the aggregate, has had or reasonably would be expected to
have a Material Adverse Effect; and (ii) no event or circumstance has occurred
or exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

(i)          No Undisclosed Liabilities. Neither the Company nor any Subsidiary
has any liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) which are not properly reflected or reserved against in the
Company’s financial statements included in the Reports to the extent required to
be so reflected or reserved against in accordance with GAAP, except for (i)
liabilities that have arisen in the ordinary course of business consistent with
past practice and that have not had a Material Adverse Effect, and (ii)
liabilities that, individually or in the aggregate, have not had and would not
reasonably be expected to have or result in a Material Adverse Effect.

 

(j)          Indebtedness. Schedule 2.1(j) hereto sets forth as of the Closing
Date all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” shall include (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, current swap agreements, interest
rate hedging agreements, interest rate swaps, or other financial products, (c)
all capital or equipment lease obligations or purchase money security interests
that exceed $100,000 in the aggregate in any fiscal year, (d) all obligations or
liabilities secured by a Lien on any asset of the Company, irrespective of
whether such obligation or liability is assumed, other than capital or equipment
leases and purchase money security interests in amounts excluded from disclosure
under clause (c) above, and (e) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person or entity.

 

(k)          Rank of Indebtedness. Except as set forth on Schedule 2.1(k), no
Indebtedness of the Company or any of its Subsidiaries existing as of the
Closing is senior to, or pari passu with, the Notes in right of payment or
redemption, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise.

 

6

 

 

(l)          Title to Assets. Except for telecommunications switches, each of
the Company and the Subsidiaries has good and marketable title to all of its
real and personal property which are material to the business of the Company,
free and clear of any Liens, except for those that would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect. All leases of the Company and each of its Subsidiaries are valid and
subsisting and in full force and effect.

 

(m)          Actions Pending. There is no action, suit, claim, arbitration,
alternate dispute resolution proceeding or other proceeding (collectively,
“Proceedings”) pending or, to the knowledge of the Company, threatened against
the Company or any Subsidiary that questions the validity of this Agreement or
any of the other Transaction Documents or any of the transactions contemplated
hereby or thereby or any action taken or to be taken pursuant hereto or thereto.
There are no material Proceedings pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets. No Proceeding described in the Reports would,
individually or in the aggregate, reasonably be expected, if adversely
determined, to have a Material Adverse Effect. There are no outstanding
Proceedings, orders, judgments, injunctions, awards, decrees or, to the
knowledge of the Company, investigations of any court, arbitrator or
governmental, regulatory body, self-regulatory agency or stock exchange against
the Company or any Subsidiary or, to the knowledge of the Company, any officers
or directors of the Company or Subsidiary in their capacities as such, except
for those that would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.

 

(n)          Compliance with Law. Except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and its Subsidiaries have been and are presently conducting
their respective businesses in accordance with all applicable foreign, federal,
state and local governmental laws, rules, regulations and ordinances. The
Company and each of its Subsidiaries have all material franchises, permits,
licenses, consents and other material governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it except where any failures to possess the same would not individually or in
the aggregate reasonably be expected to have or result in a Material Adverse
Effect. The Company has complied and will comply in all material respects with
all applicable federal and state securities laws in connection with the
Offering.

 

(o)          Taxes. The Company and each Subsidiary each has (i) timely filed
all necessary federal, state, local and foreign tax returns, and all such
returns were true, complete and correct, and (ii) paid all federal, state, local
and foreign taxes, assessments, governmental or other charges due and payable
for which it is liable, including, without limitation, all sales and use taxes
and all taxes which the Company or any of its Subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and (iii)
does not have any tax deficiency or claims outstanding or assessed or, to its
knowledge, proposed against any of them, except those, in each of the cases
described in clauses (i), (ii) and (iii) of this paragraph (n), that would not,
singularly or in the aggregate, have a Material Adverse Effect. The Company is
not, nor has it been in the last five years, a U.S. real property holding
corporation under Section 897 of the Code. The Company and its Subsidiaries have
not engaged in any transaction which is a corporate tax shelter or which could
be characterized as such by the Internal Revenue Service or any other taxing
authority. The accruals and reserves on the books and records of the Company and
its Subsidiaries in respect of tax liabilities are adequate to meet any
assessments and related liabilities, and since December 31, 2010, the Company
and its Subsidiaries have not incurred any liability for taxes other than in the
ordinary course. For purposes of this Section 2.1(o), taxes shall include any
and all interest and penalties. The Company is not under a material audit by any
taxing authority.

 

7

 

 

(p)          Certain Fees. Except as set forth on Schedule 2.1(p), the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.

 

(q)          Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person or entity acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, nonpublic information. Neither this Agreement nor the
Schedules hereto nor any other documents, certificates or instruments furnished
to the Purchasers by or on behalf of the Company or any Subsidiary in connection
with the transactions contemplated by this Agreement contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made herein or therein, in the light of the circumstances
under which they were made herein or therein, not misleading.

 

(r)          Intellectual Property. The Company and its subsidiaries own or
possess the valid right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trade marks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, and as proposed to be conducted
and described in the Reports and the Prospectus. To the knowledge of the
Company, neither the Company nor any of its Subsidiaries is infringing,
misappropriating, or otherwise violating, valid and enforceable Intellectual
Property Rights of any other person, and, except as set forth in the Reports and
the Prospectus, have not received written notice of any challenge, by any other
person to the rights of the Company and its subsidiaries with respect to any
Intellectual Property Rights or Intellectual Property Assets owned or used by
the Company or its subsidiaries. To the knowledge of the Company, except as
described in the Reports, the Company and its subsidiaries’ respective
businesses as now conducted do not give rise to any infringement of, any
misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person. All licenses for the use of
the Intellectual Property Rights described in the Reports and the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company has complied in all material respects with,
and is not in breach nor has received any asserted or threatened claim of breach
of any Intellectual Property license that has not been resolved, and to the
knowledge of the Company there has been no unresolved breach or anticipated
breach by any other person to any Intellectual Property license, except where
such breach, singularly or in the aggregate, would not have a Material Adverse
Effect. There are no unresolved claims against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person, except to the extent that any such claim does not
have a Material Adverse Effect. The Company has taken reasonable steps to
protect, maintain and safeguard its Intellectual Property Rights, including the
execution of appropriate nondisclosure and confidentiality agreements. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company's
right to own, use, or hold for use any of the Intellectual Property Rights as
owned, used or held for use in the conduct of the business as currently
conducted. The Company has taken the necessary actions to obtain ownership of
all works of authorship and inventions made by its employees, consultants and
contractors during the time they were employed by or under contract with the
Company and which relate to the Company’s business. All key employees have
signed confidentiality and invention assignment agreements with the Company.

 

8

 

 

(s)          Environmental Compliance. The Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities (whether foreign, federal, state or local), or from any other person
or entity, that are required under any Environmental Laws, except where any such
failures would not individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect. “Environmental Laws” shall mean all
applicable foreign, federal, state and local laws relating to the protection of
the environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. The Company and
each of its Subsidiaries are also in compliance with all requirements,
limitations, restrictions, conditions, standards, schedules and timetables
required or imposed under all Environmental Laws, except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, there are
no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or may violate any Environmental Law or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation under any
Environmental Law, or based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

 

(t)          Books and Records; Internal Accounting Controls. The books and
records of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the SEC’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.

 

9

 

 

(u)          Material Agreements. True, complete and correct copies of each
material contract of the Company or any Subsidiary required to be filed on a
Current Report on Form 8-K, a Quarterly Report on Form 10-Q, or an Annual Report
on Form 10-K, in each case pursuant to Item 601(a) and Item 601(b)(10) of
Regulation S-K under the 1934 Act (the “Company Material Agreements”) are
attached or incorporated as exhibits to the Reports. Each of the Company
Material Agreements is valid and binding on the Company and the Subsidiaries, as
applicable, and in full force and effect. The Company and each of the
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Material Agreement. Neither the Company nor
any Subsidiary knows of, or has received notice of, any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Material Agreement.

 

(v)         Employees. There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its subsidiaries, nor to the
knowledge of the Company, threatened against it or any of its subsidiaries,
before the National Labor Relations Board, any state or local labor relation
board or any foreign labor relations board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company or any of its
subsidiaries, or, to the knowledge of the Company, threatened against it and (B)
no labor disturbance by the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries principal suppliers, manufacturers, customers or contractors,
that could reasonably be expected, singularly or in the aggregate, to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Reports that is
not so disclosed. No “named executive officer” (as defined in Item 402 of
Regulation S-K) of the Company has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment with the
Company or any Subsidiary. The Company and each Subsidiary is in compliance with
all foreign, federal, state and local laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and employee benefits plans (including, without limitation, the
Employee Retirement Income Securities Act of 1974, as amended, and any similar
law of the PRC), except where such non-compliance would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.

 

10

 

 

(w)          Transactions with Affiliates. There are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the Company, or any of
its Subsidiaries, or any person or entity owning at least 5% of the outstanding
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the SEC Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the SEC
Documents or in such proxy statement.

 

(x)          Absence of Certain Developments. Since the date on which the most
recent Report was filed with the SEC through the date hereof, neither the
Company nor any of its subsidiaries has (i) issued or granted any securities
other than options to purchase common stock pursuant to the Company’s stock
option plan or securities issued upon exercise of stock options in the ordinary
course of business, (ii) incurred any material liability or obligation, direct
or contingent, other than liabilities and obligations which were incurred in the
ordinary course of business, (iii) entered into any material transaction whether
or not in the ordinary course of business, (iv) declared or paid any dividend on
its capital stock, (v) suffered any material damage, destruction or casualty
loss, whether or not covered by insurance, or (vi) suffered any losses or waived
any rights of value, whether or not in the ordinary course of business, or
suffered the loss of any amount of prospective business, which individually or
in the aggregate would have a Material Adverse Effect.

 

(y)          No Guarantees of Indebtedness. The Company has not guaranteed
(directly or indirectly) any Indebtedness of any Subsidiary or other person.

 

(z)          Investment Company Act Status. Neither the Company nor any
Subsidiary is, nor as a result of and immediately upon the Closing will be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

(aa)         Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

11

 

 

(bb)         Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Securities pursuant to the Transaction Documents is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other shareholders of the Company.

 

(cc)         DTC Status. The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Fast Automated Securities Transfer Program. The name, address, telephone
number, fax number, contact person and email of the Company transfer agent is
set forth on Schedule 2.1(cc).

 

(dd)         Governmental Approvals. Except for the filing of the Registration
Statement pursuant to the Registration Rights Agreement and the filing of any
notice prior or subsequent to the Closing that may be required under applicable
state and/or federal securities laws or by FINRA or the NYSE Amex (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
performance by the Company of its obligations under the Transaction Documents.

 

(ee)         Insurance. The Company and each of its Subsidiaries carry or are
covered by insurance in such amounts and covering such risks as management of
the Company believes to be prudent. Neither the Company nor any such Subsidiary
has been refused any material insurance coverage sought or applied for and the
Company does not have any reason to believe that it or any Subsidiary will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
or result in a Material Adverse Effect.

 

(ff)         Trading Activities. It is understood and acknowledged by the
Company that none of the Purchasers has been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Conversion Shares or the Stock Payment Shares for
any specified term. The Company further understands and acknowledges that one or
more Purchasers may engage in hedging and/or trading activities at various times
during the period that the Conversion Shares or the Stock Payment Shares, are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares, the Stock Payment Shares are being determined and such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted.

 

(gg)         Certain Business Practices. None of the Company or any Company
Subsidiary or, to the Company's knowledge, any director, officer, agent,
employee or other person or entity acting for or on behalf of Company or any
Subsidiary has violated the U.S. Foreign Corrupt Practices Act of 1977, as
amended or to the knowledge of the Company, anti-corruption laws applicable to
the Company or any Subsidiary.

 

12

 

 

(hh)         Shell Company Status. The Company is not currently, and has not
been in the prior twelve months, an issuer of the type described in paragraph
(i) of Rule 144 under the Securities Act.

 

(ii)         No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Notes
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Securities pursuant to Regulation D and Rule 506 thereof under the
Securities Act nor will the Company or any of its affiliates or subsidiaries
take any action or steps that would cause the offering of the Notes to be
integrated with other offerings if to do so would prevent the Company from
selling Notes pursuant to Regulation D and Rule 506 thereof under the Securities
Act or otherwise prevent a completed offering of Securities hereunder.

 

(jj)         Trading Market. The Company is in compliance in all material
respects with the applicable listing and corporate governance rules and
regulations of the NYSE Amex (the “Principal Market”). The Company has not, in
the preceding twelve (12) months, received notice from the Principal Market to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

2.2.        Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:

 

(a)          Organization and Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, limited liability company, partnership
or limited partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.

 

(b)          Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
Notes being sold to it hereunder. The execution, delivery and performance of the
Transaction Documents by each Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its board of directors, stockholders, members or partners, as the
case may be, is required. When executed and delivered by the Purchasers, the
Transaction Documents shall constitute valid and binding obligations of each
Purchaser enforceable against such Purchaser in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

13

 

 

(c)          No Conflicts. The execution, delivery and performance by each
Purchaser of the Transaction Documents to which it is a party and the
consummation by each Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on the ability of the Purchaser to perform its obligations hereunder.

 

(d)          Certain Fees. Except as set forth on Schedule 2.2(d), the
Purchasers have not employed any broker or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
Transaction Documents.

 

(e)          Accredited Investor. Each Purchaser is an “accredited investor” (as
defined in Rule 501 of Regulation D), and such Purchaser has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities. Each Purchaser is purchasing the Notes
for its own account, not with a view toward the distribution thereof; provided,
however, the foregoing representations shall not be deemed to limit a
Purchaser’s ability to resell the Securities in accordance with applicable
securities laws. Each Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.

 

(f)          No General Solicitation. Each Purchaser represents that it is not
purchasing the Securities in response to a general solicitation or a published
advertisement in connection with the offer and sale of the Securities.

 

(g)          No Short Position.         No Purchaser has had a short position in
the Company since being presented with this investment opportunity and does not
have a short position on the date hereof and will not have a short position on
the Closing Date.

 

Article 3

 

COVENANTS AND AGREEMENTS

 

Unless otherwise specified in this Article, for so long as any Notes remain
outstanding, and between the date hereof and the Closing Date, the Company
covenants with each Purchaser as follows, which covenants are for the benefit of
each Purchaser their respective permitted assignees.

 

3.1.        Issuance of the Notes. The Company will issue the Notes to each
Purchaser at the Closing.

 

3.2.        Compliance with Laws; Commission. The Company shall take all
necessary actions and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance (free from any
restriction on transferability under federal securities laws) of the Securities
to the Purchasers or their respective subsequent holders.

 

14

 

 

3.3.        Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) of the 1934 Act, to comply in
all material respects with its reporting and filing obligations under the 1934
Act and to not take any action or file any document (whether or not permitted by
the Securities Act or the rules promulgated thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the 1934 Act or Securities Act even if the rules and
regulations thereunder would permit such termination. The Company will use its
reasonable commercial efforts to continue the listing or trading of its Common
Stock on the Principal Market.

 

3.4.        Keeping of Records and Books of Account. The Company shall use
reasonable commercial efforts to keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.

 

3.5.        Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company to perform under any Transaction Document. The Company shall
comply with each of its obligations, covenants and agreements under the other
Transaction Documents in all material respects.

 

3.6.        Use of Proceeds. The proceeds from the sale of the Securities
hereunder shall be used by the Company for general corporate purposes.

 

3.7.        Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Purchasers shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Agreement. The Company hereby agrees to execute and deliver such documentation
as the Purchasers may reasonably request in connection with a pledge of the
Securities by the Purchasers.

 

3.8.        Disclosure of Transaction.

 

(a)          Except for press releases and public statements as may upon the
advice of outside counsel be required by law or the rules or regulations of the
Principal Market or the SEC (“Required Disclosures”), the Company shall consult
with the Purchasers before issuing any press release with respect to the
Transaction Documents or the transactions contemplated thereby and shall not
issue any such press release or make any public statements (including any
non-confidential filings with governmental entities that name another party
hereto) without the prior consent of the Purchasers, which consent shall not be
unreasonably withheld or delayed. In the case of any Required Disclosure, the
Company shall provide the Purchasers with prior notice of such Required
Disclosure and use its reasonable best efforts to consult with and coordinate
such Required Disclosure with the Purchasers. Unless the Company and the
Purchasers otherwise agree, the Company shall only include in a Required
Disclosure such information that is legally required to be disclosed upon the
advice of counsel.

 

15

 

 

(b)          The Company shall disclose the transactions contemplated hereby in
its Annual Report on Form 10-K (the “Form 10-K”), which shall be filed with the
SEC on the date hereof (the “Announcement Date”), which Form 10-K shall attach
as exhibits all press releases relating to the transactions contemplated by this
Agreement and the Transaction Documents. The Form 10-K shall be subject to prior
review and comment by the Purchasers. Upon the filing of the Form 10-K, no
Purchaser shall be deemed to be in possession of any non-public information
regarding the Company. Notwithstanding the Company’s failure to comply with its
obligation to file the Form 10-K, pursuant to this Section 3.8(b), following the
Announcement Date, no Purchaser shall be deemed to have any obligation of
confidentiality with respect to any non-public information of the Company that
was provided to such Purchaser by the Company.

 

(c)          Not later than sixty (60) days after the Closing Date (the
“Cleansing Date”), the Company shall cause any material non-public information
provided to the Purchasers by the Company to cease to be material non-public
information, including, without limitation, by making appropriate public
disclosure of such information. From and after the Cleansing Date, no Purchaser
shall be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents that is not publicly disclosed.

 

3.9.        Disclosure of Material Information; No Obligation of
Confidentiality.

 

(a)          The Company covenants and agrees that neither it nor any other
person or entity acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company. In the
event of a breach of the foregoing covenant by the Company, or any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Current Report on Form 8-K within one business day
following the date that it discloses such information to any Purchaser or such
earlier time as may be required by Regulation FD or other applicable law.

 

(b)          No Purchaser shall be deemed to have any obligation of
confidentiality with respect to (i) any non-public information of the Company
deliberately disclosed to such Purchaser in breach of Section 3.9(a) (whether or
not the Company files a Current Report on Form 8-K as provided above), (ii) the
fact that any Purchaser has exercised any of its rights and/or remedies under
the Transaction Documents or (iii) any information obtained by any Purchaser as
a result of exercising any of its rights and/or remedies under the Transaction
Documents. In further addition, no Purchaser shall be deemed to be in breach of
any duty to the Company and/or to have misappropriated any non-public
information of the Company, if such Purchaser engages in transactions of
securities of the Company, including, without limitation, any hedging
transactions, short sales or any derivative transactions based on securities of
the Company while in possession of such non-public information.

 

16

 

 

(c)          Any Form 8-K, including all exhibits thereto, filed by the Company
pursuant to Section 3.9(a) shall be subject to prior review and comment by the
applicable Purchasers.

 

(d)          From and after the filing of any such Form 8-K pursuant to Section
3.9(a) with the SEC, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents, that is not
disclosed in such Form 8-K filed pursuant to Section 3.9(a).

 

3.10.        Amendments to Charter Documents. The Company shall not, without the
consent of the Purchasers amend or waive any provision of the Certificate of
Incorporation or Bylaws of the Company whether by merger, consolidation or
otherwise in any way that would adversely affect any rights of the holder of the
Securities other than as permitted pursuant to Section 3.16 hereof.

 

3.11.        No Pledge. Neither the Company nor any Subsidiary shall create,
incur or permit to exist any pledge, mortgage, lien, charge, encumbrance,
hypothecation or other grant of security interest, whether direct or indirect,
voluntary or involuntary or by operation of law on any of their respective
assets (“Pledge Limitations”) without the prior written consent of the
Purchasers. Such Pledge Limitations shall not apply to any Permitted Liens.
“Permitted Liens” shall mean: (i) liens imposed by law for taxes, assessments or
charges or levies of any governmental authority for claims not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (ii) liens of landlords and liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other liens in existence on
the date hereof or thereafter imposed by law and created in the ordinary course
of business; (iii) liens incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts, statutory obligations and other similar obligations, (iv) easements
(including, without limitations, reciprocal easement agreements and utility
agreements), rights-of-way, covenants, consents, reservations, encroachments,
variations and zoning and other restrictions, charges or encumbrances (whether
or not recorded) and interest of ground lessors, which do not interfere
materially with the ordinary conduct of the business of the Company; (v) letters
of credit or deposits in the ordinary course to secure leases, and (vi) liens
consisting of customary transfer restrictions in joint venture agreements,
stockholder agreements or other similar agreements, in each case, except to the
extent any of the foregoing would reasonably be expected to result in or results
in a Material Adverse Effect.

 

3.12.        Indebtedness; Rank. The Company will not, directly or indirectly,
enter into, create, incur, assume or suffer to exist any Indebtedness of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom, that is
senior in any respect to the Notes without the prior written consent of the
holders representing two-third of the outstanding principal amount of the Notes,
except for the sole purpose of repaying the Notes after a Launch Failure (as
defined in the Notes).

 

17

 

 

3.13.        No Guarantees of Indebtedness. Except for performance bonds, bank
guarantees associated with obtaining new contracts and maintaining contracts
currently in existence to the extent in the ordinary course of business and not
for the purpose of raising financing, the Company will not guarantee (directly
or indirectly), any Indebtedness of any Subsidiary or any other person.

 

3.14.        Certificate re: Tax Status: Upon the request of any Purchaser, the
Company shall deliver to such Purchaser a certificate in the form of Exhibit F
and as of such date as may be requested by such Purchaser and shall make such
filings as may be required to permit such Purchaser to rely on such
certification to establish that an interest in the Company is not a U.S. real
property interest holding corporation for the purposes of the Code.

 

3.15.        Special Stockholders Meeting.

 

(i)          The Company agrees to hold a meeting of its stockholders, to file
with the SEC a proxy statement within 75 days from the date hereof, and to hold
within 120 days from the date hereof a stockholders meeting for the purpose of
approving the issuance in full of all Conversion Shares and Stock Payment Shares
in accordance with the rules and regulations of NYSE Amex (the “Stockholder
Proposals”).

 

(ii)         Following a Launch Failure, the Company agrees to call a special
meeting of shareholders, to file with the SEC a proxy statement within thirty
(30) days of the date of such Launch Failure and will use reasonable best
efforts to hold within 45 days of the date of such Launch Failure (or 60 days
after the date of Launch Failure if the proxy statement is reviewed by the SEC),
a special stockholders meeting for the purpose of amending the Company’s
certificate of incorporation to increase the authorized number of shares of
Common Stock from 250,000,000 shares of Common Stock to 350,000,000 shares of
Common Stock.

 

3.16.        Subsequent Equity Sales. Except for the sole purpose of repaying
the Notes after a Launch Failure, so long as the Notes are outstanding, neither
the Company nor any Subsidiary shall enter into a Variable Rate Transaction (as
defined below). “Variable Rate Transaction” shall mean a transaction in which
the Company issues or sells, or agrees to issue or sell (a) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of, Common Stock either (i) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such debt or equity securities, (ii) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (ii) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure.

 

18

 

 

3.17.        Restricted Payments. The Company will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment (as defined herein), except for Restricted
Payments (as defined herein) made by any Subsidiary to the Company. “Restricted
Payments” shall mean for any Person, (a) any dividend or distribution on any
class of its capital stock, (b) any payment on account of, or the setting apart
of assets for a sinking or other analogous fund, or the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its capital stock
or any options, warrants, or other rights to purchase its capital stock, whether
now or hereafter outstanding and (c) any payment, repayment, redemption,
retirement, repurchase or other acquisition, direct or indirect, of, on account
of, or in respect of, the principal of any Indebtedness that is subordinated to
the obligations arising under the Notes (or any installment thereof) prior to
the regularly scheduled maturity date thereof (as in effect on the date such
Indebtedness was originally incurred). In addition, the Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents (in whole or in part, whether by way of open
market purchases, tender offers, private transactions or otherwise), all or any
portion of any Indebtedness (other than Permitted Senior Indebtedness), whether
by way of payment in respect of principal of (or premium, if any) or interest
on, such Indebtedness if at the time such payment is due or is otherwise made
or, after giving effect to such payment, (i) an event constituting an Event of
Default has occurred and is continuing or (ii) an event that with the passage of
time and without being cured would constitute an Event of Default has occurred
and is continuing.

 

3.18.        Exculpation of JGB Collateral LLC. JGB Collateral LLC (“JGB”) may
act as agent for certain Purchasers hereunder in connection with the Escrow
Agreement. The Company and each Purchaser hereby acknowledges and agrees that
JGB shall have no liability to the Company or any Purchaser as a direct or
indirect result of acting in such capacity and that neither the Company nor any
Purchaser shall have any claims against JGB as a direct or indirect result of
JGB acting in such capacity, unless such claim, arises as a result of JGB’s
fraud, gross negligence or willful misconduct.

 

3.19.        Transfers. To the extent that any Purchaser transfers all or a
portion of the Notes owned by such Purchaser to an affiliate of such Purchaser,
then the Company shall enter into such agreements and take such other actions as
may be required to transfer all or the applicable portion of such transferring
Purchaser’s interest in the funds held in the Escrow Account to an additional
escrow account(s) of such affiliated transferee.

 

3.20.        Right to Funds Held in Escrow Account. The Company acknowledges and
agrees that until funds held in the Escrow Account are disbursed to the Company
in accordance with the terms of the Escrow Agreement, the Company has no right,
title or interest in such funds held in the Escrow Account (as defined in the
Escrow Agreements).

 

3.21.        Further Assurances. Following the Closing Date, the Company shall,
and shall cause its Subsidiaries, from time to time, at their own expense, to
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary and that the Agent (as defined in the
Security Documents) may reasonably request, in order to perfect and protect the
Security Interests (as defined in the Security Documents) granted or purported
to be granted under the Security Documents or to enable the Agent and Purchasers
to exercise and enforce their rights and remedies hereunder with respect to any
of the Collateral (as defined in the Security Documents). Without limiting the
foregoing or any provision of the Security Documents, the Company shall, and
shall cause its Subsidiaries to, cooperate with the Agent in connection with
perfecting liens in Collateral after the Closing Date and take such actions
reasonably requested by the Agent in order to perfect such liens.

 

19

 

 

Article 4

 

CONDITIONS

 

4.1.        Conditions Precedent to the Obligation of the Company to Close and
to Sell the Notes. The obligation hereunder of the Company to close and issue
and sell the Notes to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

(a)          Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 

(b)          Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)          Delivery of Purchase Price. Each Purchaser shall have delivered to
the Company its Purchase Price, as listed on Exhibit A hereto, for the Notes
purchased by such Purchaser.

 

(e)          Delivery of Transaction Documents. The Transaction Documents to be
executed by the Purchasers shall have been duly executed and delivered by the
Purchasers to the Company.

 

4.2.        Conditions Precedent to the Obligation of each Purchaser to Close
and to Purchase the Notes. The obligation hereunder of each Purchaser to
purchase the Notes and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser (for itself and not
for any other Purchaser) at any time in their sole discretion.

 

20

 

 

(a)          Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date when made and as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.

 

(b)          Performance by the Company; Execution and Delivery. The Company
shall have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Company and each other Purchaser shall have executed and delivered each of the
Transaction Documents.

 

(c)          No Suspension, Etc. The shares of Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor shall suspension by the SEC or the
Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market.

 

(d)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(e)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary or any Purchaser, or any of the officers,
directors or affiliates of the Company or any Subsidiary or any Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

(f)          Opinion of Counsel. The Purchasers shall have received an opinion
of counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit G hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

 

(g)          Notes; Other Transaction Documents. At or prior to the Closing, the
Company shall have duly issued and delivered to the Purchasers the Notes (in
such denominations as each Purchaser may request) in the amounts set forth on
Exhibit A hereto. The other Transaction Documents to be executed by the Company
and Subsidiaries shall have been duly executed and delivered by the Company to
the Purchasers as well as evidence that any UCC filings required under the
Security Agreement shall have been duly made.

 

(h)          Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate, signed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions contemplated hereby, (ii) its charter, as in effect
at the Closing Date, (iii) its bylaws, as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.

 

21

 

 

(i)          Officer’s Certificate. On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of the Closing Date, confirming the accuracy of
the Company’s representations, warranties and performance of covenants as of the
Closing Date and confirming the compliance by the Company with the conditions
precedent set forth in paragraphs (a)-(h) and (j)-(l) of this Section 4.2 as of
the Closing Date.

 

(j)          Material Adverse Effect. No change having a Material Adverse Effect
shall have occurred.

 

(k)          Approvals. Except as otherwise provided in Section 3.15 herein, the
Company shall have obtained all required consents and approvals of its Board of
Directors deliver and perform the Transaction Documents.

 

(l)          Voting Agreement. The Purchasers shall have received the Voting
Agreement, in the form of Exhibit H attached hereto, from officers, directors
and certain shareholders of the Company, with respect to affirmatively voting
their shares of Common Stock for the Stockholder Proposal, which shall represent
at least thirty-five (35) percent of the outstanding shares of Common Stock on
the Closing Date.

 

Article 5

 

TERMINATION

 

5.1.        Termination. This Agreement may be terminated at any time prior to
the Closing Date by:

 

(a)          Purchasers representing a majority of the principal amount of the
Notes to be issued if the Closing shall not have occurred by April 3, 2012, (the
“Termination Date”), provided, however that the right to terminate this
Agreement under this Section 5.1.1 shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or

 

(b)          Purchasers representing a majority of the of the principal amount
of the Notes to be issued or the Company in the event that any federal, state or
local court, governmental, legislative, judicial, administrative or regulatory
authority, agency, commission, body or other governmental entity or self
regulatory organization or stock exchange (each, a “Governmental Authority”)
shall have issued any statute, law, ordinance, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
that is in effect and restrain, enjoins or otherwise prohibits consummation of
any transaction contemplated by this Agreement (collectively, an “Order”) and
such Order shall have become final and nonappealable; or

 

22

 

 

(c)          the Company if there has been a material breach of any
representation, warranty, covenant or agreement made by Purchasers in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that Section 4.1(a) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured within five (5) days after written notice thereof is given by the Company
to Purchasers (but in any event not later than the Termination Date); or

 

(d)          Purchasers representing a majority of the principal amount of the
Notes to be issued if there has been a material breach of any representation,
warranty, covenant or agreement made by the Company in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 4.2(a) would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within five (5) days after
written notice thereof is given by Purchaser to the Company (but in any event
not later than the Termination Date); or

 

(e)          with the mutual written consent of the Purchasers representing a
majority of the principal amount of the Notes to be issued and the Company.

 

5.2.        In the event of termination of this Agreement as provided in
Section 5.1, this Agreement shall forthwith become void, except that this
Article 5, Article 6 and Article 7 herein shall survive. No such termination
shall relieve any party from liability for any breach of this Agreement,
material misrepresentation or fraud.

 

Article 6

INDEMNIFICATION

 

6.1.        General Indemnity. The Company agrees to indemnify and hold harmless
each Purchaser and its respective directors, officers, affiliates, members,
managers, employees, agents, successors and assigns (collectively, “Indemnified
Parties”) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by any Indemnified Party as a result of,
arising out of or based upon (i) any inaccuracy in or breach of the Company’s
representations or warranties in this Agreement; (ii) the Company’s breach of
agreements or covenants made by the Company in this Agreement or any Transaction
Document; (iii) any third party claims arising out of or resulting from the
transactions contemplated by this Agreement or any other Transaction Document
(unless such claim is based upon conduct by such Indemnified Party that
constitutes fraud, gross negligence or willful misconduct); (iv) any breach by
the Company of the Securities Act or the rules promulgated thereunder, or (v)
any third party claims arising directly or indirectly out of such Indemnified
Party’s status as owner of the Securities or the actual, alleged or deemed
control or ability to influence the Company or any Subsidiary (unless such claim
is based upon conduct by such Purchaser that constitutes fraud, gross negligence
or willful misconduct). This provision shall survive the termination of this
Agreement and the Transaction Documents.

 

23

 

 

6.2.        Indemnification Procedure. With respect to any third-party claims
giving rise to a claim for indemnification, the Indemnified Party will give
written notice to the Company of such third party claim; provided, that the
failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the Company of its obligations under this
Article 5 except to the extent that the Company is actually materially
prejudiced by such failure to give notice. In case any such action, proceeding
or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the Company shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the Company exists with respect to such
action, proceeding or claim (in which case the Company shall be responsible for
the reasonable fees and expenses of one separate counsel for the Indemnified
Parties), to assume the defense thereof with counsel satisfactory to the
Indemnified Party. In the event that the Company advises an Indemnified Party
that it will not contest such a claim for indemnification hereunder, or fails,
within 10 days of receipt of any indemnification notice to notify, in writing,
such person or entity of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the Indemnified Party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim. In any event, unless and until the Company elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
Indemnified Party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The Company shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the Company elects to defend any such
action or claim, then the Indemnified Party shall be entitled to participate in
such defense with counsel of its choice at its sole cost and expense.
Notwithstanding anything in this Article 6 to the contrary, the Company shall
not, without the Indemnified Party’s prior written consent, settle or compromise
any claim or consent to entry of any judgment in respect thereof. The
indemnification obligations to defend the Indemnified Party required by this
Article 6 shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the Indemnified Party shall
refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification. The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the Indemnified Party against the Company or others, and (b)
any liabilities the Company may be subject to pursuant to the law.

 

6.3.        Contribution. If the indemnification provided for in Section 6.1 is
unavailable to any Indemnified Party thereunder in respect of any losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) referred to in such Section, then the Company shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and such Indemnified Party on the other.

 

24

 

 

Article 7

 

MISCELLANEOUS

 

7.1.        Fees and Expenses. The Company shall reimburse JGB Management Inc.
for all costs and expenses incurred by such Purchaser in connection with the
negotiation, drafting and execution of the Transaction Documents and the
transactions contemplated thereby (including all legal fees, travel,
disbursements and due diligence in connection therewith and all fees incurred in
connection with any necessary regulatory filings and clearances) not to exceed
$125,000 [THE MAJORITY OF THIS WILL BE FOR THE COST OF PERFECTING LIENS ON
ASSETS IN EUROPE]; provided, however, that the amount of such costs and expenses
due to the Purchasers shall be reduced by an amount equal to $50,000, which has
been previously advanced to the Purchasers. In addition, the Company shall pay
all reasonable fees and expenses incurred by any Purchaser in connection with
the enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees and expenses;
provided, however, that in the event that the enforcement of this Agreement is
contested and it is finally judicially determined that such Purchaser was not
entitled to the enforcement of the Transaction Document sought, then the
Purchaser seeking enforcement shall reimburse the Company for all fees and
expenses paid pursuant to this sentence. The Company shall be responsible for
its own fees and expenses incurred in connection with the transactions
contemplated by this Agreement, including the fees and expenses of the Placement
Agents. The Company shall pay all fees of its transfer agent, stamp taxes and
other taxes and duties levied in connection with the delivery of the Securities
to each Purchaser. This provision shall survive termination of this Agreement
and the Transaction Documents.

 

7.2.        Specific Performance; Consent to Jurisdiction; Venue.

 

(a)          The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or thereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

 

(b)          The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts in New York County of the state of New York. The Company and each
Purchaser consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law. The parties hereby waive all rights to a trial by jury.

 

7.3.        Amendment. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and Purchasers holding at
least a two-thirds of the outstanding principal amount of the Notes; provided,
that if any Purchaser is materially adversely affected by such waiver or
amendment, such waiver or amendment shall not be effective without the written
consent of the adversely affected Purchaser.

 

25

 

 

7.4.        Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur or (c) upon delivery by e-mail (if delivered on a Business Day
during normal business hours where such notice is to be received) upon
recipient’s actual receipt and acknowledgement of such e-mail. The addresses for
such communications shall be:

 

If to the Company:

Elephant Talk Communications, Corp.

19103 Centre Rose Boulevard
Lutz, FL 33558
Attention: Steve van der Velden
Telephone No.: (813) 926-8920
Facsimile No.:

E-mail: 

    with a copy to:

Ellenoff Grossman & Schole LLP

150 East 42nd Street
New York, NY 10017

Attention: David Selengut, Esq.

Telephone No.: (212) 370-1300

Facsimile No.: (212) 370-7889
E-mail: selengut@egsllp.com 

    If to any Purchaser: At the address of such Purchaser set forth on such
Purchaser’s signature page

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 

26

 

 

7.5.        Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No consideration shall be offered or paid to any Purchaser to
amend or waive or modify any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement then
holding Preferred Shares. This provision constitutes a separate right granted to
each Purchaser by the Company and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase
disposition or voting of Securities or otherwise.

 

7.6.        Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

7.7.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Purchasers may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Company. The Company may not assign or delegate any of its rights
or obligations hereunder or under any Transaction Document.

 

7.8.        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

7.9.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

7.10.        Survival. The covenants, agreements and representations and
warranties of the Company under the Transaction Documents shall survive the
execution and delivery hereof indefinitely.

 

7.11.        Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Signature pages to this Agreement
may be delivered by facsimile or other means of electronic transmission.

 

7.12.        Publicity. Subject to Section 3.8, the Company agrees that it will
not disclose, and will not include in any public announcement, the names of the
Purchasers without the consent of the Purchasers, which consent shall not be
unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement. Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.

 

27

 

 

7.13.        Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

7.14.        Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents

 

7.15.        Independent Nature of Purchasers’ Obligations and Rights. The
rights and obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchaser as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges, that each Purchaser has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

 

7.16.        Time Is of the Essence. Time is of the essence of this Agreement
and each Transaction Document.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

  ELEPHANT TALK COMMUNICATIONS CORP.       By: /s/Steven van der Velden        
Name: Steven van der Velden         Title: President and Chief Executive Officer
        PURCHASERS       JGB Capital Partner,LP         By: /s/ JGB Capital
Partner,LP         JGB Capital Offshore Ltd.         By: /s/JGB Capital Offshore
Ltd.         JGB Partners, LP         By: /s/ JGB Partners, LP         Hudson
Bay Master Fund, Ltd.         By: Hudson Bay Capital Management LP,   Investment
Manager         By: /s/Yoav Roth     Name: Yoav Roth     Title: Authorized
Signatory         Iroquois Master Fund Ltd.         By: /s/ Joshua Silverman    
Name: Joshua Silverman     Title: Authorized Signatory

 

29

 



 



EXHIBIT A

 

LIST OF PURCHASERS AND AMOUNT OF NOTES

 

A-1

 

 

EXHIBIT B

 

FORM OF NOTE

 

B-1

 

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

C-1

 

 

EXHIBIT D

 

FORM OF SECURITY AGREEMENT

 

D-1

 

 

EXHIBIT E

 

FORM OF ESCROW AGREEMENT

 

E-1

 

 

EXHIBIT F

 

FIRPTA CERTIFICATE

 

F-1

 

 

EXHIBIT G

 

OPINION OF COUNSEL TO COMPANY

 

G-1

 

 

EXHIBIT H

 

VOTING AGREEMENT

 

H-1



